365 So. 2d 209 (1978)
PROFESSIONAL PATIENT TRANSPORTATION, INC., Appellant,
v.
Manny FINK, Mrs. David Bengen, Widow of David Bengen, and the Estate of David Bengen, Jointly, Severally, and Individually, Appellees.
No. 78-1652.
District Court of Appeal of Florida, Third District.
December 12, 1978.
*210 David S. Wieder, Miami, for appellant.
Schwartz, Klein & Steinhardt and Norman S. Klein, North Miami Beach, for appellees.
Before PEARSON, HUBBART and SCHWARTZ, JJ.
SCHWARTZ, Judge.
The trial judge quashed the service of process attempted upon the nonresident defendants, under the Florida long-arm statute, notwithstanding the allegation in the complaint that they had breached their agreement to make payment in the State of Florida for services rendered to them by the plaintiff outside the state. As the court held in the controlling case of Madax International Corp. v. Delcher Intercontinental Moving Services, Inc., 342 So. 2d 1082 (Fla. 2d DCA 1977), this breach, which amounted to the defendants' "failure to perform acts required by the contract to be performed in this state," under Fla. Stat. § 48.193(1)(g), (1975), was sufficient to confer Florida jurisdiction over the defendants. The order under review is therefore reversed and the cause remanded for further consistent proceedings.
Reversed and remanded.